Citation Nr: 0618821	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  05-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia and/or a 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1975.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

In May 2006, the veteran and his representative clarified the 
issue as one of whether new and material evidence had been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia 
and/or a schizoaffective disorder.  The veteran and his 
representative withdrew his appeal as to whether new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD.  38 C.F.R. § 20.204 (2005).  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a mental disorder in a May 1985 rating decision.  The 
veteran was notified his claim was denied by the RO in a June 
1985 letter to the veteran.  The veteran submitted his notice 
of disagreement with the May 1985 rating decision in February 
1986.  The RO issued the veteran a statement of the case in 
June 1986.  The veteran did not submit a substantive appeal.  

2.  In June 1986, the veteran submitted a Veteran's 
Application for Compensation and Pension.  The RO denied the 
claim for service connection for schizophrenia and PTSD in an 
August 1986 rating decision.  The RO notified the veteran his 
claims for service connection for schizophrenia and PTSD had 
been denied in an August 1986 letter to the veteran.  The 
veteran did not file a notice of disagreement with the August 
1986 rating decision.  

3.  The veteran requested his claim for service connection 
for schizophrenia be reopened in July 1992.  The RO denied 
the claim in a September 2002 rating decision.  The veteran 
appealed that rating decision to the Board.  

4.  The evidence submitted since the August 1986 rating 
decision is new and material and is so significant it must be 
considered to fairly consider the claim on the merits.  

5.  Service records do not include any evidence of an 
acquired psychiatric disorder in service.  

6.  There is no documentation of any symptoms of psychosis 
during the initial post service year.  


CONCLUSIONS OF LAW

1.  The August 1986 decision of the Board is final.  
38 U.S.C.A. § 4005(c)(1982); 38 C.F.R. § 19.192 (1996).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia and/or a 
schizoaffective disorder .  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  An acquired psychiatric disorder, including schizophrenia 
and/or a schizoaffective disorder, was not incurred or 
aggravated in active military service and the service 
incurrence of an acquired psychiatric disorder, including 
schizophrenia and/or a schizoaffective disorder, may not be 
presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in July 
1992, therefore the old regulation applies.  

The veteran was not properly notified of the provisions of 
VCAA or the correct regulations defining new and material 
evidence prior to the denial of his request to reopen his 
claim by the RO in September 2002.  The Board has concluded 
that remand to properly notify the veteran would serve no 
useful purpose.  In the absence of credible evidence of 
psychotic symptoms in service or the initial post service 
year, there is no reasonable possibility that any further 
efforts to assist the veteran would substantiate his claim.  
The claims folder includes the veteran's service medical 
records and complete service personnel file.  The veteran who 
was incarcerated in a mental hospital for a period of six 
years and only recently was released, was periodically 
evaluated and those psychiatric evaluations are of record.  
The veteran has not identified any records of psychiatric 
treatment within one year of service.  The first records of 
treatment after service are for alcohol abuse.  May 1986 VA 
records of hospitalization include a summary of treatment 
between August 1979 and May 1986.  They revealed the 
veteran's episodes of paranoia and auditory hallucinations 
were related to drug use.  There is no documentation prior to 
that date of psychosis.  The veteran has pursued his claim 
for VA benefits on and off since 1982.  VA attempted to 
obtain all available records identified by the veteran.  The 
medical records currently in the claims folder document the 
period from 1979 to the present.  A careful review of the 
claims folder reveals the veteran has never identified any 
records which might document symptoms during the initial post 
service year.  

The veteran's representative has asserted VA should order the 
veteran evaluated to determine if the disciplinary actions 
against him in service were the first evidence of his 
currently diagnosed schizophrenia.  The Board considered 
whether additional development, specifically a medical 
opinion should be requested.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  After reviewing both the service 
personnel files and service medical records, the Board found 
no documentation of any symptoms which are indicative of a 
psychiatric disorder.  There is no evidence which would 
provide a basis for a finding of a psychiatric disorder in 
service.  Referral for a psychiatric evaluation is not 
indicated by the record.  The evidence does not reveal the 
veteran suffered an event, injury or disease in service or 
during the presumptive period that might be associated with 
any current psychiatric disorder.  38 C.F.R. 
§ 3.159(c)(4)(2005).  To request a medical opinion as to the 
causal relationship would require a clinician to review the 
same record as summarized above.  Under these circumstances, 
any opinion on whether a disability is linked to service, 
would obviously be speculative.  Simply put, there is no 
relevant in-service complaint, clinical finding, or symptom 
for a clinician to link the veteran's current psychiatric 
disorder to service.  The Board finds that no further 
development is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(2005).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (1998) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  



New and Material

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The Board first reviewed the claims folders 
to determine what was the last final disallowance of the 
claim.   

The RO denied the veteran's claim for service connection for 
a mental disorder in a May 1985 rating decision.  The veteran 
was notified his claim was denied by the RO in a June 1985 
letter to the veteran.  The veteran submitted his notice of 
disagreement with the May 1985 rating decision in February 
1986.  The RO issued the veteran a statement of the case in 
June 1986.  The veteran did not submit a substantive appeal.  
The May 1985 rating decision became final.  38 C.F.R. 
§§ 3.104, 19.192 (1984).  

In June 1986, the veteran submitted a Veteran's Application 
for Compensation and Pension.  The RO denied the claim for 
service connection for schizophrenia and PTSD in an August 
1986 rating decision.  The RO notified the veteran his claims 
for service connection for schizophrenia and PTSD had been 
denied in an August 1986 letter to the veteran.  The veteran 
did not file a notice of disagreement with the August 1986 
rating decision.  The August 1986 rating decision became 
final.  38 C.F.R. §§ 3.104, 19.192 (1986).  

The veteran requested his claim for service connection for 
schizophrenia be reopened in July 1992.  The RO denied the 
claim in a September 2002 rating decision.  The veteran 
appealed that rating decision to the Board.  

The August 1986 rating decision was the last final 
disallowance of the claim.  The Board has compared the 
evidence in the claims folder in August 1986 with that 
submitted since August 1986.  

Service medical records did not include any complaints of, or 
treatment for a psychiatric disorder in service.  At service 
separation in April 1975, on his Report of Medical History, 
the veteran denied any history of depression, difficulty 
sleeping, or nervous trouble.  

A VA exchange of Beneficiary Information indicates the 
veteran was admitted to the VA hospital for treatment of 
alcohol abuse in July 1980 and for schizophrenia in 1984.  A 
July 1984 court ordered psychiatric evaluation included 
diagnoses of chronic alcoholism, multiple substance abuse and 
a mixed personality disorder with antisocial features.  
Progress notes included diagnosis of chronic ethanol abuse, 
s/p substance abuse-heroin.  The July 1984 Report revealed 
the veteran had previously been seen on Ward 19 for Court 
Ordered Psychiatric evaluation in March 1978.  The veteran 
had been hospitalized for alcohol treatment.  He had a fairly 
significant criminal history with many of those difficulties 
appearing to be alcohol related.  The conclusion was the 
veteran did not have evidence of a gross psychosis or marked 
disorganization.  His primary difficulties appeared to be 
severe chronic alcoholism and a history of multiple substance 
abuse.  He also had significant characterological features of 
an antisocial character disorder.  Records of VA 
hospitalization in May and June 1986 revealed the veteran was 
admitted when he violated his probation, discontinued his 
Antabuse and again appeared to have assaulted his wife.  The 
summary noted the veteran's three volumes of charts had been 
reviewed.  That review revealed that between May 1979 and May 
1986 the veteran had been admitted eleven times.  In summary, 
the primary diagnosis had been an antisocial personality 
disorder and polydrug abuse, at no time had paranoid 
schizophrenia been diagnosed.  On one occasion, organic brain 
syndrome secondary to drugs was mentioned as a cause for the 
then present auditory hallucinations and paranoid delusions.  
The paranoid episodes seemed to have been limited, and to 
resolved sufficiently, to be related to drug intake.  Other 
interesting findings included that the patient had spent one 
year in a reformatory at age 13, began sniffing glue at age 
10 and became seriously involved in drugs at age 15.  These 
drugs included heroin, LSD, marijuana, Percodan, Dilaudid, 
Qualude, amphetamines, alcohol and "anything I can get."  
The veteran admitted that he supported himself from 
burglaries and living off women.  The diagnoses included 
atypical paranoid disorder, R/O schizophrenia, continuous 
alcohol abuse, and an antisocial personality disorder.  

Since August 1986, the following evidence has been obtained 
and placed in the claims folder.  

The veteran's DA 20 which reveals he served at Fort Polk, 
Louisiana; Fort Bliss, Texas; and Hawaii.  

An April 1992 statement from the veteran's psychiatrist at 
the Colorado Mental Health Inpatient Clinic, includes 
diagnoses of schizoaffective disorder, alcohol dependence, 
and an antisocial personality disorder.  A June 1992 
psychiatric evaluation was conducted at the Colorado Mental 
Health Institute at Pueblo.  The veteran was charged with 
first degree assault in the stabbing of his wife (evidence in 
the claims folder indicates the veteran was not married to 
the victim as he was not divorced from his first spouse).  
The veteran had multiple previous admissions.  During his 
first several admissions, his primary diagnoses were 
antisocial personality disorder and severe alcoholism.  By 
about 1990, he was seen as having significant psychotic 
symptoms.  Since that time he was seen as psychotic and in 
need of medications.  The diagnoses were chronic 
undifferentiated schizophrenia, continuous alcohol 
dependence, and an antisocial personality disorder.   

The claims folder includes the veteran's records from the 
Colorado Mental Health Institute at Pueblo for the period 
from 1992 to 2003.  A March 2003 psychosocial assessment 
reveals the veteran had been committed in 1992.  He had 
continued to be an inpatient as he was evaluated as 
representing a danger to himself and others.  The diagnosis 
was Schizoaffective Disorder-Bipolar Disorder.  He had a 
history of severe alcohol abuse, and use of cocaine and 
opiates.  He had been known to "Dr. Shop" for medications.  
The veteran had been placed in the community on two occasions 
and been returned due to severe paranoia.  On mental status 
examination the veteran stated his memory was very bad.  He 
said he had been hearing voices since he got out of the 
military in 1975.  

A letter from a psychiatrist at the Colorado Mental Health 
Institute at Pueblo, dated in January 2005, reveals the 
veteran lacked cognitive function.  She recommended the 
veteran be found incompetent to manage his funds.  

The veteran testified at a hearing before the Decision Review 
Officer at the RO in October 2004 and at a videoconference 
hearing before the undersigned Veterans Law Judge in May 
2006.  A licensed psychiatric technician also testified on 
behalf of the veteran in October 2004.  The veteran, his 
representative and the psychiatric technician all asserted 
the disciplinary actions against the veteran in service were 
evidence of his first symptoms of a psychiatric disorder.  

In November 2004, the RO received the veteran's 201 file.  

New and material evidence means evidence not previously 
submitted.  The claims folder includes the transcripts of two 
hearings, the records from the Colorado Mental Health 
Institute at Pueblo, and the veteran's complete 201 file 
which were not in the claims folder in August 1986.  Those 
records include evidence as to the diagnosis of a psychiatric 
disorder, the veteran's conduct in service, and his currently 
diagnosed psychiatric disorder.  The records are not either 
cumulative or redundant of evidence previously considered.  
They relate to the question of the nature and etiology of the 
veteran's currently diagnosed psychiatric disorders.  They 
must be considered in order to fairly decide the merits of 
the veteran's claim.  

New and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder, including schizophrenia and/or a schizoaffective 
disorder.  

Service Connection 

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  The medical records 
identified by the veteran have been obtained.  The record 
includes the service medical records and service personnel 
records.  It is clear the veteran and his representative 
understand what evidence is necessary to support his claim.  
Short Bear v. Nicholson, 19 Vet. App. 341 (2005)(per curiam).  
The veteran has been afforded two hearings.  There is no 
prejudice to the veteran in proceeding to adjudicate his 
claim on the merits.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The crucial question in this case is number two, whether the 
veteran exhibited symptoms of an acquired psychiatric 
disorder in service or during the initial post service year.  
The missing element is evidence of service incurrence or a 
presumption of service incurrence based on symptoms of 
psychosis to a degree of 10 percent within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309 (2005).  

The only evidence of symptoms of psychosis in service are the 
statements of the veteran that he had been hearing voices 
since 1975.  The veteran told his psychiatrist in March 2003 
that he had been hearing voices since he left the service in 
1975.  While the credibility of the evidence is to be 
presumed when considering whether new and material evidence 
has been submitted, when addressing the claim on the merits 
the Board must determine the credibility and weight of the 
evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board found the statements of the veteran of doubtful 
credibility.  The veteran's recollections of events which 
occurred many years ago is suspect when his treating 
physicians have stated the veteran currently is cognitively 
impaired.  A review of the earlier reports of history from 
the late 1970's and early 1980's includes no such statement.  
The Board has reviewed the letters from the veteran and his 
testimony and found that the veteran made factual statements 
which were untrue.  The most glaring falsehood was made in an 
August 2001 statement in support of claim.  The veteran 
stated he served in the Pahuka Mountains some place in 
Cambodia or Vietnam.  The veteran's service personnel records 
document that he served only in Lousiana, Texas and Hawaii.  
The Board finds the veteran's statements are of doubtful 
credibility based on his lack of veracity as to known facts.  
Therefore, his claim that he had heard voices since 1975 
which was made more than 25 years later, is of no probative 
value.  

The veteran's representative and his psychiatric technician 
have argued that his disciplinary record in service 
represents evidence of a psychiatric disorder in service.  

The Board carefully reviewed the veteran's service personnel 
records for any evidence of psychiatric symptoms in service.  
A consolidated Record of Counseling listed the occasions on 
which the veteran was counseled during his service.  In 
December 1974, he was reprimanded for having a negative 
attitude and being hostile.  He was reprimanded and a 
transfer was recommended.  The veteran was denied a 
promotion.  In December 1974, the veteran wrongfully 
appropriated U.S. government property.  The letter of 
reprimand indicates the veteran took a military gas can and 
used it for private purposes.  The letter of reprimand 
specifically indicated it was not being imposed under Article 
15.  In January 1975, the veteran showed disrespect to an 
officer.  He called him "a punk."  He was reduced in rank, 
forfeited pay and given extra duty, under Article 15.  Also 
in January 1975, the veteran was late for formation.  He 
received a verbal reprimand.  In January 1975 he allowed an 
unlicensed driver to operate a motor vehicle.  He was issued 
a letter of reprimand.  In January 1975, he was referred to 
he Mental Hygiene Service.  They did not diagnose any mental 
disorder, or indicate the veteran needed a further 
evaluation.  On the form, was checked the following: This 
individual demonstrated history, lifestyle, social 
adjustment, and duty performance which seriously impairs his 
ability to function effectively and prohibits accomplishment 
of his mission.  He lacks motivation or capability for 
successful treatment at the mental health clinic and is 
considered a poor potential for retention in his present duty 
status.  They recommended discharge rather than chapter 13.  

The Board can find nothing in the service personnel records 
which is indicative of anything but a disciplinary problem or 
character disorder.  The Board carefully reviewed the 
testimony of the psychiatric technician and the Social 
Worker.  (T-2)  First, they asserted the veteran was mentally 
ill prior to his entrance into the service.  The veteran was 
found to be sound at service entrance in December 1973.  
There is nothing in the record which disputes that finding.  
The veteran had a history of criminal behavior and drug abuse 
prior to his service as set out in his medical records, but 
there is no indication of diagnosis or treatment for an 
acquired psychiatric disorder.  The veteran is presumed to be 
sound at service entrance.  38 C.F.R. § 3.304(b)(2005).  

He then argued the veteran's "Article 15's" were evidence 
of schizophrenia.  As noted above, the veteran only received 
one Article 15 in January 1975 for calling an officer a punk.  
The psychiatric technician asserted the veteran's Article 15 
was in some way different from regular Article 15's.  The 
Board has not seen anything in the letters of reprimand or 
Article 15 that is out of the ordinary.  The veteran's 
representative characterized the veteran's behavior as 
bizarre.  (T-9).  There is nothing in the record which would 
be considered abnormal or bizarre.  The actions of the 
veteran are also consistent from his entrance to his exit, he 
had a bad attitude and poor performance of his duties in 
January 1974 within one month of his entrance into the 
service.  That appears to be his consistent level of 
functioning during his entire period of service.  There is no 
real evidence of any diminished functioning or falling level 
of performance.  

The Board has considered that the Social Worker and 
psychiatric technician would be considered medical 
professionals and therefore competent to offer a medical 
opinion.  38 C.F.R. § 3.159(a)(1)(2005).  That does not 
require that the Board accept their opinions or consider them 
of great weight if there is no rational basis in the record 
for their opinion.  The Court has indicated that there is no 
probative value to an opinion which did not provide any 
rationale, scientific basis or reference any studies which 
supported the opinion.  See Lennox v. Principi, 353 F. 3d. 
941 (2003).  As the Board explained above, there is nothing 
in either the service medical or service personnel records 
which would provide a basis for a medical opinion.  38 C.F.R. 
§ 3.159.  In the absence of documentation of symptoms in 
service or during the initial post service year, there is 
nothing for a medical profession to review or to use as a 
basis for forming an opinion that the veteran first had 
psychotic symptoms in service or during the initial post 
service year.  

The Social Worker and the psychiatric technician clearly 
appeared at the hearing in an effort to assist the veteran in 
obtaining VA compensation benefits.  The veteran has not 
lived independently since his confinement in 1992.  The 
history documented in the claims folders demonstrates the 
veteran progressed from having severe problems with alcohol 
and substance abuse to violent behavior when intoxicated or 
under the influence.  Initially, he only exhibited auditory 
hallucinations or psychotic symptoms when he was under the 
influence.  It was not until 1990 that the veteran was noted 
to have continuing psychotic symptoms.  In 1992, the veteran 
was confined to a mental institution where he has remained 
except for unsuccessful efforts to place him in a less 
restrictive environment.  It is only in a restricted setting 
where the veteran's access to drugs and alcohol is controlled 
and he is medically supervised that his psychotic symptoms 
improve.  There is no documentation of any depression, 
psychosis, auditory hallucinations or delusions in service or 
during the initial post service year.  

In the absence of symptoms of an acquired psychiatric 
disorder in service or during the initial post service year, 
service connection for an acquired psychiatric disorder 
including schizophrenia and/or a schizoaffective disorder is 
not warranted.  




ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  

Service connection for chronic paranoid schizophrenia and/or 
a schizoaffective disorder is denied.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


